Name: Commission Regulation (EC) No 2636/95 of 13 November 1995 laying down conditions for the grant of specific recognition and financial aid to producers' organizations in the fisheries sector in order to improve the quality of their products
 Type: Regulation
 Subject Matter: fisheries;  agricultural structures and production;  economic policy;  consumption;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R2636Commission Regulation (EC) No 2636/95 of 13 November 1995 laying down conditions for the grant of specific recognition and financial aid to producers' organizations in the fisheries sector in order to improve the quality of their products Official Journal L 271 , 14/11/1995 P. 0008 - 0009COMMISSION REGULATION (EC) No 2636/95 of 13 November 1995 laying down conditions for the grant of specific recognition and financial aid to producers' organizations in the fisheries sector in order to improve the quality of their productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Articles 7a (4) and 7b (4) thereof, Whereas Article 7a of Regulation (EEC) No 3759/92 provides that specific recognition may be granted to producers' organizations which implement a plan to improve the quality and marketing of their products; whereas conditions should be laid down governing the grant and withdrawal of such specific recognition; Whereas specific recognition may be granted only to recognized producers' organizations within the meaning of Article 4 of Regulation (EEC) No 3759/92; Whereas the information to be provided by the producers' organizations and certain aspects of the procedure for the grant and withdrawal of specific recognition should be laid down; Whereas Article 7b of the said Regulation provides also that Member States may grant financial aid to producers' organizations that have been specifically recognized; whereas it is necessary to lay down certain provisions for the calculation of the aid and the procedure governing its financing by the Financial Instrument for Fisheries Guidance; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down detailed rules of application for: - specific recognition of producers' organizations as referred to in Article 7a of Regulation (EEC) No 3759/92, and - the financial aid for producers' organizations that have been specifically recognized as provided for in Article 7b of that Regulation, hereinafter referred to as the 'basic Regulation`. Article 2 1. Under the conditions laid down in Article 7a (1) of the basic Regulation, specific recognition may be granted only to producers' organizations recognized pursuant to Article 4 of the basic Regulation. 2. Withdrawal by a Member State of recognition from a producers' organization pursuant to Article 4 of Council Regulation (EEC) No 105/76 (3) on the recognition of producers' organizations in the fishing industry shall entail also the withdrawal of specific recognition which may have been granted to that producers' organization. Article 3 1. Specific recognition of a producers' organization shall be withdrawn in cases where the requirements laid down in Article 7a of the basic Regulation are no longer met or where such recognition is based on erroneous information. 2. If a producers' organization fails to fulfil its obligations or to forward to the Member State the information required for monitoring its activities, the Member State may refuse or withdraw specific recognition. 3. Specific recognition shall be withdrawn with retroactive effect where the organization to which it has been granted has used it or benefits from it fraudulently. In such cases, any aid granted under Article 7b of the basic Regulation shall be recovered by the Member State. Article 4 Producers' organizations which seek specific recognition shall forward to the competent authorities in the Member State: (a) a list of the products marketed by them or by their members in accordance with the common rules laid down by the organization and which are subject to a plan to improve their quality and marketing; (b) details of the plan to improve the quality and marketing of those products; the plan shall include as a minimum a full description: - of its objectives, - of the measures together with the resources that will be implemented at each stage of production and marketing (preservation on board, landing and transportation, wholesale and retail trade) in order to improve the quality and the marketing of the products, - of any innovative features included in the proposed measures, - of a permanent system of evaluation and monitoring for ensuring that the plan meets the objectives sought; (c) the forecast budget for implementing the plan over three years. Article 5 1. Within 30 days following receipt of a plan submitted by a producers' organization the Member State shall forward to the Commission a full copy thereof. Where the Commission rejects the plan within the period specified in Article 7a (3) of the basic Regulation, the Member State may not grant specific recognition to the producers' organization which submitted the plan. Where the Commission requests changes to a plan, the Member State concerned may approve the plan and grant specific recognition provided that the changes requested have been made. 2. The Member State shall notify the producers' organization of its decision in writing not later than 30 days after the expiry of the period specified in Article 7a (3) of the basic Regulation. Where recognition is refused reasons shall be given for the Member State's decision. 3. Where it is planned to withdraw specific recognition, that intention together with the reasons for the withdrawal shall be notified by the Member State to the producers' organization at least two weeks prior to such withdrawal. 4. Member States shall inform the Commission within two months of any decision to grant, withdraw or refuse specific recognition. Article 6 1. The aid referred to in Article 7b (2) of the basic Regulation shall be calculated taking into consideration the turnover at the first sale derived, during the year for which the aid is requested, from the marketing by the producers' organization of the products covered by the plan to improve quality. To that end, the organization shall keep separate accounts for the products included in the plan. 2. Article 1 (1) (c) and (e) of Commission Regulation (EEC) No 1452/83 defining the administrative expenses of producers' organizations in the fishery products sector (1) shall apply mutatis mutandis for the purpose of calculating the maximum amount of the aid provided for in Article 7b (2) of the basic Regulation provided that separate accounts show clearly that the costs in question are used for implementing the plan. Article 7 1. Applications for financing shall relate to expenditure incurred by Member States during a calendar year and shall be submitted to the Commission once yearly before 1 May of the following year. 2. The Commission shall decide on these applications, on one or more occasions. 3. The provisions concerning the information which must be included in Member States' applications for financing, the form it is to take and the supporting documents which the Member State concerned must submit to the Commission shall be adopted in accordance with the procedure laid down in Article 8 of Council Regulation (EEC) No 2080/93 (2) laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the financial instrument for fisheries guidance. Article 8 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1995. For the Commission Emma BONINO Member of the Commission